16 F.3d 416
73 A.F.T.R.2d 94-1031
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert J. FOSTVEDT, Plaintiff-Appellant,v.UNITED STATES of America and Internal Revenue Service of theUnited States, Defendants-Appellees.
No. 93-1222.
United States Court of Appeals, Tenth Circuit.
Jan. 13, 1994.

Before MOORE, ANDERSON and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  This cause is therefore ordered submitted without oral argument.


2
Robert J. Fostvedt appeals the dismissal, pursuant to a summary judgment, of his suit against the Internal Revenue Service and the subsequent denial of his motion to alter or amend the judgment.  In a thorough and detailed order entered on March 23, 1993, the district court set out the facts of this case and accurately discussed and applied the law.  R. Vol.  I, tab 55.  Thereafter, on April 15, 1993, the district court denied Mr.Fostvedt's Fed.R.Civ.P. 59 motion to alter or amend, indicating that the court had reviewed the additional information submitted by Mr. Fostvedt and was not persuaded that the information created, or was likely to create, a genuine issue of material fact, and that additional discovery would be inappropriate.


3
On appeal, Mr. Fostvedt alleges that the district court erred by not permitting additional discovery, and incorrectly determined that no genuine issue of material fact existed and the law was not violated by the issuance of certain "circular letters" by Internal Revenue Service personnel.  Mr. Fostvedt also invokes various provisions of the "Special Agent's Handbook" which he argues were violated.


4
We have carefully considered all of Mr. Fostvedt's arguments, and have examined the record.  We conclude that there is no error in the proceedings below.  Accordingly, the judgment of the district court is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  ---  F.R.D. ----